           Case 2:20-cv-00909-KJD-BNW Document 22
                                               21 Filed 12/04/20
                                                        12/02/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Greg.Addington@usdoj.gov

 7                                    UNITED STATES DISTRICT COURT

 8                                           DISTRICT OF NEVADA

 9    KARTIKA SHETTY, M.D., F.A.C.P.,                          2:20-cv-909-KJD-BNW

10                           Plaintiff,                        STIPULATION AND THIRD REQUEST TO
                                                               EXTEND DATE FOR FEDERAL
11           v.                                                DEFENDANTS TO FILE RESPONSE TO
                                                               COMPLAINT
12    U.S. CITIZENSHIP AND IMMIGRATION                          (Third Request)
      SERVICES, et. al.,
13                                                             Current Date: December 11, 2020
                             Defendants.                       New Date: January 11, 2021
14

15
            It is hereby agreed and stipulated by all parties, through their respective counsel, that the due date
16
     for the federal defendants to file their response to the complaint (#1) may be extended to January 11,
17
     2021. This is the third request to extend the due date for the defendants’ response to the complaint. It is
18
     requested the Court approve the requested extension of time based on the following:
19
            1. Plaintiff Shetty filed his complaint (#1) on May 20, 2020. The complaint seeks to challenge
20
     the denial of Shetty’s petition for an “EB-1” visa which sought classification of Shetty as an alien with
21
     extraordinary ability in the field of internal medicine education. See Complaint (#1), para. 1.
22
            2. By stipulated order (#18) entered July 17, 2020, the deadline for the defendant federal agencies
23
     to respond to the complaint was extended to October 26, 2020, based on USCIS’s issuance of an
24

                                                          1
           Case 2:20-cv-00909-KJD-BNW Document 22
                                               21 Filed 12/04/20
                                                        12/02/20 Page 2 of 3



 1   administrative request for evidence (RFE) to obtain additional information from Shetty relevant to his

 2   visa application.

 3          3. By stipulated order (#20) entered October 14, 2020, the deadline was extended to December

 4   11, 2020, based on the expectation that additional information relevant to Shetty’s visa application would

 5   be received in due course and USCIS would then be in a position to review the materials and make a visa

 6   eligibility determination thereon.

 7          4. USCIS received additional materials in late October 2020 in response to its RFE and relevant

 8   to Shetty’s visa eligibility. Due to the volume of materials to review and the work constraints imposed

 9   by the current Covid-19 public health crisis, the USCIS adjudication officer will not be able to review

10   the additional materials and issue a visa eligibility determination during the time period prior to the

11   current deadline for responding to the complaint.

12          5. The USCIS adjudication officer anticipates completion of the visa eligibility assessment and

13   issuance of a decision thereon in late December 2020.

14          6. The requested extension of time is requested in order to provide time for the USCIS

15   adjudication officer to review and evaluate the additional materials provided by Shetty and to issue a visa

16   eligibility determination consistent with those materials.

17          //

18

19          //

20

21          //

22

23          //

24

                                                          2
           Case 2:20-cv-00909-KJD-BNW Document 22
                                               21 Filed 12/04/20
                                                        12/02/20 Page 3 of 3



 1          Based on the foregoing, the parties request the Court approve the stipulation and the proposed

 2   extension of time to January 11, 2021, for the filing of defendants’ response to the complaint.

 3
     __/s/ Daniel Pierce__________                                  /s/ Greg Addington      _______
 4   DANIEL PIERCE, ESQ.                                          GREG ADDINGTON
     Counsel for Plaintiff                                        Assistant United States Attorney
 5                                                                Counsel for Federal Defendants

 6                                               ORDER

 7                                           IT IS SO ORDERED
                                   IT IS SO ORDERED

 8                             DATED: 1:42 pm, December 04, 2020
     Date; __________________, 2020
 9
                                                  ____________________________________
10                                 BRENDA WEKSLER UNITED STATES MAGISTRATE JUDGE
                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                         3
